Citation Nr: 1038340	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  07-38 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1970 to February 
1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

In July 2010, the Veteran appeared before the undersigned 
Veterans Law Judge for a Travel Board hearing.  A transcript of 
that hearing is of record.


FINDING OF FACT

The Veteran's claimed stressor is related to a fear of hostile 
military activity and is confirmed as adequate to support his 
diagnosis of posttraumatic stress disorder by a VA psychologist.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, 
posttraumatic stress disorder was incurred in active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009); 38 C.F.R. § 3.304(f)(3)( effective July 12, 2010.)


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  Given the decision below, a detailed 
explanation of how VA complied with the Act is unnecessary.



Governing Laws and Regulations

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be warranted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

As to entitlement to service connection for PTSD, governing 
criteria specifically require (i) medical evidence diagnosing 
PTSD in accordance with 38 C.F.R. § 4.125(a), (ii) a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Effective July 13, 2010, VA  amended its adjudication regulations 
governing service connection for posttraumatic stress disorder by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  Specifically, 
the final rule amends 38 C.F.R. § 3.304(f) by redesignating 
current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and 
(f)(5), respectively, and by adding a new paragraph (f)(3) that 
reads as follows: 

(f)(3) If a stressor claimed by a veteran 
is related to the veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed 
stressor is adequate to support a diagnosis 
of [PTSD] and that the veteran's symptoms 
are related to the claimed stressor, in the 
absence of clear and convincing evidence to 
the contrary, and provided the claimed 
stressor is consistent with the places, 
types, and circumstances of the veteran's 
service, the veteran's lay testimony alone 
may establish the occurrence of the claimed 
in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or 
terrorist activity" means that a veteran 
experienced, witnessed, or was confronted 
with an event or circumstance that involved 
actual or threatened death or serious 
injury, or a threat to the physical 
integrity of the veteran or others, such as 
from an actual or potential improvised 
explosive device; vehicle-imbedded 
explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms 
fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and 
the veteran's response to the event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror.  

75 Fed. Reg. 39843 (2009)(to be codified at 38 C.F.R. 
§ 3.304(f)(3)).

Analysis

The Veteran contends that during his service in Vietnam he 
experienced stressful events to include being shot at while 
walking up to a guard tower, being attacked while travelling 
between Qui Nhon seaport and Phu Tai, between Quang Ninh and Phu 
Tai, and while travelling on a bus to a USO show.  The Veteran 
contends that these experiences led to his present posttraumatic 
stress disorder.  Resolving the benefit of the doubt in the 
Veteran's favor, the Board agrees.

Service treatment records show no direct evidence of a 
psychiatric disorder or participation in combat.  Records show 
that the Veteran served in the Republic of Vietnam between August 
1971 and February 1972.

The Veteran reported to a VA PTSD examination in July 2008.  
Following a review of the Veteran's claims file and an 
examination, the examining psychologist stated that he was 
convinced that the Veteran met the standards for criterion A of 
the American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM -IV) to support a 
diagnosis of posttraumatic stress disorder.   The examiner noted 
that the Veteran stressors led to feelings of intense fear, 
hopelessness and horror.  The examiner provided a diagnosis of 
PTSD and stated that, while the Veteran's diagnosis was 
complicated by his various addictions, his PTSD was due to and 
caused by exposure to "combat conditions" in Vietnam.  This 
evidence is sufficient to show that Veteran's claimed stressors 
are related to his present diagnosis of PTSD and are confirmed as 
adequate by a VA psychologist.  

A November 2007 U. S. Armed Services Center for Research of Unit 
Records report noted that Operational Reports/Lessons Learned 
documents do not document attacks against Phu Tai.  Still, these 
reports show that the Veteran's battalion was subjected to 10 
convoy attacks during his service in Vietnam.  The reports 
further show that the battalion suffered multiple combat 
casualties.  The Veteran served as a wheel vehicle mechanic and 
has stated that he traveled as part of his military occupational 
specialty.  This assertion is judged to be credible.  As such, 
the Board finds that the Veteran's claimed stressors while on 
convoy duties are consistent with the places, types and 
circumstances of his service.

Accordingly, the evidence has fulfilled the revised requirements 
enumerated in 38 C.F.R. § 3.304(f) and the Veteran's lay 
testimony has thus established an in-service stressor.  In this 
case, private treatment records and July 2008 VA examination 
clearly show a present diagnosis of PTSD, and a link between the 
Veteran's claimed in-service stressors and posttraumatic stress 
disorder has been shown.  Given that the claimed stressors are 
consistent with the places, types, and circumstances of his 
service in Vietnam, the Board will resolve reasonable doubt in 
the Veteran's favor and grant entitlement to service connection 
for posttraumatic stress disorder.  




ORDER

Entitlement to service connection for posttraumatic stress 
disorder is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


